Citation Nr: 9913455	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date earlier than September 28, 
1994, for nonservice- connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

The veteran presented testimony at a hearing before the 
undersigned Board member in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In November 1991, a statement of the case was mailed to 
the veteran with respect to the issue of the RO denial of the 
veteran's claim for nonservice-connected disability pension 
benefits.  The next correspondence received from the veteran 
or his representative was the September 28, 1994, request to 
reopen the claim.

3.  In a November 1994 rating decision, the RO granted the 
veteran's reopened claim for nonservice-connected disability 
pension, effective September 28, 1994.


CONCLUSION OF LAW

The criteria for an effective earlier than September 28, 
1994, for nonservice-connected pension benefits, have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 
1998);  38 C.F.R. §  3.400 (1998);  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1991, the RO received the veteran's initial 
application for nonservice- connected disability pension 
benefits.  The claim was denied in a rating decision dated in 
April 1991.  The RO received what was construed as a notice 
of disagreement from the veteran in June 1991.  The RO 
continued its denial on November 5, 1991, after an October 
1991 VA examination.  A statement of the case was sent to the 
veteran on November 14, 1991.

The next correspondence from the veteran regarding 
nonservice-connected pension was received by the RO on 
September 28, 1994.  In this written statement, the veteran 
requested that his claim for nonservice-connected pension 
benefits be reopened.

Also received in September 1994 was a March 1994 decision of 
the Social Security Administration, in which it was 
determined that the veteran met the disability insured status 
requirements of the Act on November 30, 1989, the date he 
claimed he became unable to work, and continued to meet them 
only through December 31, 1993.

In a November 1994 rating decision, the RO granted the 
veteran's reopened claim for nonservice-connected disability 
pension, effective September 28, 1994.

During the RO hearing in April 1995, the veteran indicated 
that he was issued a statement of the case in November 1991.  
He confirmed that he worked from November 1991 to October 
1992.  He said he later was awarded Social Security benefits 
dating back to November 1989.  He felt that the RO had not 
properly understood his disability at the time of the first 
denial.  He indicated that currently he had no problems in 
handling funds.  He agreed that he had not worked from 
October 1992 until the present time.

At the veteran's March 1999 Board hearing, the veteran and 
his spouse testified that that during the time frame when the 
November 1991 statement of the case was issued, he was not 
able to function adequately to carry through on the VA 
appeals process.  He noted that he also had an Agent Orange 
claim pending with the VA during the same time frame, and was 
receiving a confusing line of paperwork from VA.  He and his 
wife stated that his ability to function at the time was 
impaired by chronic pain and narcotic pain medication.  The 
veteran argued that the spirit of the VA law was not to 
penalize a veteran who was in the kind of shape he was in at 
the time.

Analysis

The Board acknowledges that, at the Board hearing, the 
veteran made reference to records of psychiatric help he had 
received at Bedford Counseling.  The veteran is advised that 
he may obtain these records and submit them if he feels they 
would support a reopening of his claim for an earlier 
effective date.  However, the Board does not see fit to 
remand this case for those records - even if they show the 
veteran was taking pain medication and was experiencing 
chronic pain at the time, there has been no showing or 
contention that he was incompetent or that he was found to be 
in an incompetent mental state.  

To the contrary, according to the veteran's hearing 
testimony, he returned to work as a real estate appraiser 
from November 1991 to November 1992.  Even if this was, as 
the veteran's spouse has contended, sheltered employment, it 
tends to reinforce the Board's impression that the veteran 
was not so incapacitated at the time as to be unable to file 
a substantive appeal to the Board of Veterans' Appeal in 
response to the November 1991 statement of the case.

The Board has reviewed the medical evidence of record and 
could find nothing critical to disposition of this case.  
Also, nothing in the evidence showed the veteran to be 
incoherent or incompetent in November 1991 or in the months 
thereafter.

For the foregoing reasons, the Board feels compelled and 
bound to follow the letter of the law in this case.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

The veteran was issued a statement of the case regarding the 
RO denial of nonservice-connected pension in November 1991, 
and no timely appeal was filed.  Therefore, the RO rating 
decision denying nonservice-connected pension became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1998).

The effective date for nonservice-connected pension benefits 
is the date of receipt of the application, or the date 
entitlement arose, whichever is the later.   38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.  Therefore, the veteran is 
entitled to an effective date no earlier than date of receipt 
of the request to reopen his nonservice-connected pension 
application by the RO, which was September 28, 1994, even 
though he may well have been 100 percent disabled before that 
time.  Id.

Accordingly, the claim for an effective date earlier than 
September 28, 1994, for nonservice-connected pension 
benefits, is denied.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The veteran has not cited any 
legal authority, statute, regulation or court case, which 
would permit the Board to make the effective date of the 
award of nonservice-connected pension benefits earlier than 
September 28, 1994.  Hence, the law controls and not the 
facts.


ORDER

The claim for an effective date earlier than September 28, 
1994, for nonservice-connected pension benefits, is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

